DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated January 20, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 – 11, 17, 18 and 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuboshi (US 2018/0291237), and evidence by application publication US 2020/0024491).

Mitsuboshi relates to a double-sided pressure-sensitive adhesive tape.  Fig. 2 shows an embodiment the tape has in order a first pressure-sensitive adhesive (PSA) outer layer 11a, an electrically-conductive heat generating center layer 12, and a second PSA outer layer 11a.  The center layer 12 and the second adhesive layer 11b are coextensive and extending beyond the first adhesive layer 11a at opposite ends.  See [0077].  The electrically-conductive heat generating layer 12 comprises a heating part formed of metal material, and the heat generating layer 12 can be heated at the end portions.  See [0085] and [0151].  
To claim 1, since a metal material is inherently thermally conductive as well, Mitsuboshi reads on all the limitations as claimed.  Regarding newly amended limitation in claim 1:
… the first conductive tab including a structurally rigid plastic thermally insulating spacer distinct from the second adhesive layer but oriented in a same plane as the second adhesive layer.

The heat foaming agent 13 (Paragraphs 0066 – 0072) located in the portions (tabs oriented in the same plane) of adhesive layer 11b extending beyond the ends of the first adhesive layer 11, a read on the “insulating spacer” as claimed, because the foam agents are neither electrically nor thermally conductive (insulative).  Moreover, a further review shows that the application specification Pub. No. US 2020/0024491 defines the term “thermal insulators” as:
[0030] The thermal insulators 220, 222 may be made of a variety of suitable thermally insulating and structurally rigid materials (e.g., plastics, such as polyethylene terephthalate and mylar, ceramics, foams, adhesives, and/or composites thereof).

That is, the term “foam” reads upon the prior art’s foaming agent.  As such, it is plainly interpreted that the term “foam” fails to exclude Mitsuboshi, and the grounds of rejection is maintained.  
To claim 4, in the absence of any compositional difference between the sublayers, the sublayers of Mitsuboshi read on all the features as claimed.
To claim 6, since the heat generating layer 12 provides heat for foaming the PSA layers 11, as set forth above, it would have been obvious to one of ordinary skill in the art to disperse a highly thermally conductive materials, such as graphite or graphene, in the layer 12, motivated by the desire to improve the efficiency of thermal conductivity.  "Any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007).
To claim 7 and 8, the extending portion of the adhesive layer 11b reads on the insulating spacer as set forth above.  The remaining portion of adhesive layer 11b reads on the second adhesive layer as claimed.
To claim 9, since the first and second components are not elements of the PSA tape, they are interpreted as use limitations.  Since statements of intended use do not serve to distinguish structure over the prior art, it has not been given any patentable weight.  In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974).
	To claim 10, for the same reasons set forth above, in the absence of any compositional difference between the sublayers and carrier layers, Mitsuboshi’s single adhesive layer reads on the multiple sublayers as claimed.
	To claim 11, again, for the same reasons set forth above, in the absence of any compositional difference between the sublayers, Mitsuboshi’s single conductive layer reads on the multiple sublayers as claimed.
To claims 17-18 and 20, Mitsuboshi shows in Fig. 3 that the double sided adhesive tape is useful for electronic devices, such as computers, etc., to bonding an internal power supply (battery) 102 to an adherend 103 (device chassis).  Moreover, the structural relationship between the components are clearly shown in Fig. 3 as well.
To claims 21 and 22, in the absence of the low temperature threshold, since suitable PSA are amorphous polymers, e.g., acrylics, etc., they inherently have glass transition temperatures and read on the limitation as claimed. See application publication US N. 2020/0024491, [0021].

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument that Mitsuboshi fails to disclose a structurally rigid plastic thermally insulating spacer as a distinct concept and material from an adhesive layer that is still oriented in the same plane as the adhesive layer, please see the newly amended rejection above.  Regarding newly amended limitation in claim 1:
… the first conductive tab including a structurally rigid plastic thermally insulating spacer distinct from the second adhesive layer but oriented in a same plane as the second adhesive layer.

The heat foaming agent 13 (Paragraphs 0066 – 0072) located in the portions (tabs oriented in the same plane) of adhesive layer 11b extending beyond the ends of the first adhesive layer 11, a read on the “insulating spacer” as claimed, because the foam agents are neither electrically nor thermally conductive (insulative).  Moreover, a further review shows that the application specification Pub. No. US 2020/0024491 defines the term “thermal insulators” as:
[0030] The thermal insulators 220, 222 may be made of a variety of suitable thermally insulating and structurally rigid materials (e.g., plastics, such as polyethylene terephthalate and mylar, ceramics, foams, adhesives, and/or composites thereof).

That is, the term “foam” reads upon the prior art’s foaming agent.  As such, it is plainly interpreted that the term “foam” fails to exclude Mitsuboshi, and the grounds of rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 12, 2021